Title: To Alexander Hamilton from Walter Stewart, [27 November 1793]
From: Stewart, Walter
To: Hamilton, Alexander


[November 27, 1793. “The Secretary of the Treasury sent for my information a letter to him from General Stewart, of 27. Nov. stating that in his present situation he doubted whether the law constituting the office of Surveyor, woud allow him, being concerned in commerce vessels &c. to hold that office—says, however, if he can be allowed to act in that office now, he can he thinks acquit himself of all mercantile concerns in about 7 months. Promises to make no new engagements in trade, & to wind up the old ones as soon as possible.” Letter not found.]
